Citation Nr: 0127569	
Decision Date: 12/20/01    Archive Date: 12/28/01

DOCKET NO.  97-24 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel





INTRODUCTION

The veteran served on active duty from July 1962 to September 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 1996, the RO 
denied service connection for PTSD.  

The issue was originally before the Board in July 1998 at 
which time the Board adjudicated the claim on the basis of an 
attempt to reopen a prior final denial.  The Board found that 
new and material evidence had been submitted to reopen the 
claim and remanded it for additional evidentiary development.  


FINDINGS OF FACT

1.  The veteran has no awards or decorations denoting 
engagement in combat with the enemy or direct combat 
participation and no other supportive evidence reflects that 
the veteran engaged in combat with the enemy.

2.  The evidence does not corroborate the veteran's claimed 
stressor events.

3.  The diagnosis of PTSD is not supported by a verified 
stressor. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2000); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102,  3.159). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant contends that he experienced stressors during 
his service in the Republic of Vietnam that have led to the 
post-service development of post-traumatic stress disorder.

Review of the veteran's service medical records reveals no 
pertinent abnormalities were noted at the time of service 
medical examinations in June and December 1970.  In October 
1973, the veteran injured his back.  The cause of the injury 
was not attributed to a helicopter crash.  No pertinent 
abnormalities were noted on the reports of a medical 
examinations conducted in August 1978, March 1979 or July 
1984.  On a Report of Medical History dated in July 1984, it 
was stated that the veteran had been involved in a helicopter 
accident in 1967 when he was knocked unconscious and received 
generalized shrapnel injuries throughout the body.  It was 
indicated he was treated at that time at Clark Air Force Base 
in the Philippines.  A separate clinical record dated in June 
1984 indicates that the veteran gave a history of undergoing 
shrapnel removal and facial reconstruction in 1967.  Clinical 
records dated in 1966 and 1967 did not reference a helicopter 
accident or treatment for a shrapnel wound.  

Review of the service personnel records reveal that the 
veteran served in the United States Air Force in the Republic 
of Vietnam from August 1966 to August 1967.  He did not 
receive any awards or decorations indicating participation in 
combat.  There was no indication in the service personnel 
records that the veteran had received shrapnel wounds and he 
was not awarded the Purple Heart medal.  The veteran was 
awarded the Republic of Vietnam Cross of Gallantry with 
Device.  

On an application for compensation for a back injury which 
was dated in August 1984, the veteran indicated in pertinent 
part that he had been involved in a helicopter accident 
resulting in a loss of consciousness and generalized shrapnel 
injuries.  

Private clinical records dated in 1987 demonstrate that the 
veteran reported being involved in a helicopter crash in 
either 1966 or 1967.  One of the records includes the 
notation that a rocket explosion threw the veteran out of a 
helicopter that was hovering approximately ten feet off the 
ground.  

The report of a VA spine examination conducted in June 1993 
indicates the veteran reported that in October 1966 he fell 
out of a helicopter and injured his back.  He further 
reported that he was hospitalized at Clark Air Force Base and 
also a hospital in Japan.  He said that he returned to 
Vietnam in the summer of 1967.

In a statement from the veteran which was received at the RO 
in July 1994, he claimed entitlement to service connection 
for PTSD.  He reported that he had been wounded in Vietnam.  

A VA PTSD examination was conducted in July 1995.  The 
veteran reported that while in Vietnam he had been shot at 
while driving, he transported dead bodies, he saw people 
killed and close friends were killed.  He also indicated he 
had dreams of a 15 year old's head being blow away.  The 
diagnosis at that time was PTSD.  

In a statement which was received in July 1996, the veteran 
reported that he had not received any treatment for PTSD 
other than a PTSD screening conducted at VAMC Tuskegee.  

The veteran submitted a stressor statement in August 1996.  
He wrote that he had observed a fuel truck explode in 
December 1966, resulting in multiple civilian deaths and 
destruction of property.  The location of the incident was 
reported to be east of Quinh Yon City, Republic of Vietnam.  
The veteran did not list any names of the people who were 
killed.  

On a statement which was received in August 1996, the veteran 
reported that he had problems with his memory and his 
"recollections of facts of thirty years ago may be somewhat 
dim."  He wrote that he had never received any treatment for 
PTSD.  

A second VA PTSD examination was conducted in October 1996.  
The veteran indicated that he had witnessed bodies burning 
and a fuel truck go up in flames.  He reported that he was 
not injured.  He indicated that he picked up a dead boy who 
he thought was still alive.  The Axis I diagnoses at that 
time were pain disorder associated with general medical 
condition (spinal condition) and also anxiety disorder due to 
general medical condition.  The diagnoses did not include 
PTSD.

In October 1998 the veteran submitted another stressor 
statement.  The veteran indicated at that time that he 
witnessed a fuel tanker blow up resulting in "people running 
about with their clothes on fire, and causing secondary fires 
to occur because they ran into buildings."  On an attached 
sheet, the veteran wrote that the explosion occurred in 
January 1967 in Long Binh, Republic of Vietnam.  The 
explosion allegedly resulted in the deaths of 30 to 40 people 
who were mostly Vietnamese civilians.  He reported that he 
did not know why he was awarded the Vietnam Cross of 
Gallantry.  The veteran indicated that he would not provide 
any further information regarding his claimed in-service 
stressors.  

By letter dated in April 2000, the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
responded to the RO's attempt to verify the veteran's claimed 
stressor.  USASCRUR included historical extracts of the 37th 
Tactical Fighter Wing for March 1966 to September 1967 which 
listed significant events encountered by that unit.  A review 
of this evidence reveals the absence of any incident 
involving a fuel truck blowing up.  

Criteria and Analysis

The appellant filed his claim for service connection for 
post-traumatic stress disorder in April 1996.  The regulation 
that addresses the necessary elements to establish service 
connection for post-traumatic stress disorder, 38 C.F.R. § 
3.304(f), changed effective March 1997.  When a regulation 
changes after a claim has been filed but before the appeal 
process has been completed (which would apply here), the 
version most favorable to the claimant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); see 38 U.S.C.A. § 
5110.  

At the time the appellant filed his claim, service connection 
for post-traumatic stress disorder required: medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and; a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1996).

Under the revised criteria, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R.  § 
4.125(a) (conforming with DSM-IV or supported by the findings 
on the examination report); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2000).

As explained below, the issue in this appeal turns on the 
question of whether there is credible supporting evidence 
that the claimed in-service stressors occurred.  Therefore, 
the changes made to 38 C.F.R. § 3.304(f) were not substantive 
as to the appellant's claim and neither is more favorable to 
the appellant.  The RO has considered the appellant's claim 
under both regulations, albeit on separate occasions.  
Therefore, there is no prejudice to the appellant raised by 
the Board's consideration of both criteria in this decision.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

There has been another significant change in the law during 
the pendency of this appeal with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom.  Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 
6, 2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  By virtue of 
correspondence from the RO to the veteran, the December 1996 
rating decision, the statement of the case and the 
supplemental statement of the case issued during the pendency 
of this appeal, the appellant and his representative were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim for service 
connection for post-traumatic stress disorder, as well as 
notice of the evidentiary defects in the claim.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38  
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The veteran reported on several occasions that he had never 
received treatment for PTSD other than a VA examination 
conducted at the VAMC in Tuskegee.  Service medical records 
and service personnel records were obtained and associated 
with the claims folder.  The appellant has not referenced any 
unobtained evidence that might aid in substantiating the 
claim or that might be pertinent to the bases of the denial 
of the claim.

The appellant was asked to complete a stressor questionnaire 
and provide stressor information, and this information which 
was capable of substantiation was forwarded by the RO to the 
USASCRUR for stressor verification.  In April 2000, a 
response was received and is of record.  The last 
correspondence received from the veteran indicated that he 
would not provide additional evidence pertaining to his 
claimed in-service stressors. 

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded VA examinations in July 1995 and October 1996.  In 
the circumstances of this case, a remand because of the 
passage of the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  No new evidence has been 
presented that would warrant another attempt at stressor 
verification.  Further development and further expending of 
VA's resources is not warranted.  

The VA examination conducted in July 1995 resulted in a 
diagnosis of PTSD.  This diagnosis, made in accordance with 
38 C.F.R. § 4.125(a), has been attributed by the medical 
examiner to in-service stressors experienced in Vietnam as 
reported by the appellant.  The appellant has satisfied the 
first two  requirements for service connection for post-
traumatic stress disorder.  The Board notes a more recent VA 
examination did not result in a diagnosis of PTSD.  As the 
Board finds the veteran's in-service stressors have not been 
verified the Board will not weigh the merits of the two 
conflicting opinions.  

The appellant is not a combat veteran.  The only evidence in 
the service medical records potentially indicating 
participation in combat are records dated in 1984, shortly 
before the veteran's discharge from active duty, which 
include references to his having been involved in a 
helicopter crash and receiving shrapnel wounds throughout the 
body in 1967.  A review of the service medical records dated 
prior to 1984, however, fails to indicate in any way that the 
veteran was involved in a helicopter crash.  The reports of 
medical examinations conducted in June 1970, December 1970, 
August 1978, and March 1979 did not reference a helicopter 
crash.  There are no service medical records dated around the 
time of the alleged incident demonstrating treatment for any 
injury as a result of a helicopter crash.  As noted below, 
the veteran did not receive the Purple Heart medal which 
would be expected if, indeed, he received generalized 
shrapnel wounds to the whole body.  Subsequent to his 
discharge from active duty, the veteran provided varying 
accounts of his involvement in the helicopter crash.  The 
Board finds the preponderance of the evidence demonstrates 
that the veteran was not involved in a helicopter crash 
during active duty.  The records dated in 1984 were based on 
a history provided by the veteran which was not supported by 
the other clinical evidence of record.  As an aside, the 
Board notes the veteran has not reported his involvement in a 
helicopter crash as being one of his in-service stressors.  

Service personnel records including the appellant's DD 214 
document service in the Republic of Vietnam.  The appellant 
is in receipt of various awards and citations, but no indicia 
of combat service is of record.  It has been argued that the 
veteran's receipt of the Republic of Vietnam Gallantry Cross 
with device is proof of his participation in combat. This 
medal, however, is not recognized by VA as indicative of 
combat, per se.  See, e.g., VAOPGCPREC 12-99 (October 18, 
1999); see also Wood, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991) (a mere presence in a 
combat zone is not sufficient to show that a veteran actually 
engaged in combat with enemy forces).  The Board notes the 
Republic of Vietnam Gallantry Cross with device is not 
awarded by the United States government but rather by the 
Republic of Vietnam and the veteran reported that he did not 
know the basis for this award.  Based on the above, the Board 
finds that the veteran did not participate in combat.  Thus, 
his reported stressors must be verified, and the issue 
remaining for the Board's consideration is whether credible 
supporting evidence that a claimed in-service stressor 
occurred has been presented.  

The veteran has reported that he experienced several 
different stressors.  In July 1994, he reported that he had 
been wounded in Vietnam.  At the time of the July 1995 VA 
PTSD examination, he stated that he had been shot at while 
driving, he transported dead bodies, he saw people killed, 
and close friends were killed.  The veteran did not provide 
any dates or places for these alleged stressors, nor did he 
provide the names of any of the close friends who were 
killed.  In August 1996, the veteran reported that he 
witnessed a fuel truck explode resulting in the deaths of 
multiple civilians.  This incident reportedly happened east 
of Quinh Yon City, Republic of Vietnam in December 1966.  In 
October 1998, the veteran wrote that he observed a fuel truck 
explode in Long Binh, Republic of Vietnam in January 1967, 
resulting in numerous civilian deaths.  The fuel truck 
explosion was the only alleged stressor for which the veteran 
supplied a date, place and unit.  The Board finds this was 
the only stressor he reported that was capable of 
substantiation.  The other alleged stressors were too vague 
to attempt verification.  

The RO submitted the information regarding the claimed fuel 
truck explosion as supplied by the appellant to the USASCRUR.  
A response was received by the RO in April 2000.  The 1966-
1976 history of the appellant's unit was enclosed which was 
absent of any report of a fuel truck explosion.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Competent medical evidence of a post-traumatic stress 
disorder diagnosis attributed by competent medical evidence 
to in-service stressors as reported by the appellant has been 
presented.  However, credible supporting evidence that the 
claimed in-service stressors occurred, necessary in the case 
of noncombat veterans, has not been presented.  Based on the 
appellant's submissions, the USASCRUR was unable to verify 
his allegations, particularly his witnessing a fuel truck 
explode.  

The Board has placed reduced probative value on the veteran's 
allegations of in-service stressors due to the conflicting 
accounts.  The veteran reported that he had been involved in 
a helicopter crash in either 1966 or 1967.  At the time of 
the June 1993 VA spine examination, the veteran reported that 
the helicopter crash occurred in October 1966 and he did not 
return to Vietnam until the summer of 1967.  However, in a 
stressor statement which was submitted in August 1966, the 
veteran reported that he witnessed the fuel truck explosion 
in December 1966 and in an October 1998 statement, he 
reported that the explosion occurred in January 1967.  At the 
time of the July 1995 VA examination, he provided one set of 
stressors and at the time of the October 1996 VA examination 
he narrated a different stressor.  Finally, the Board notes 
the veteran himself has reported that he has problems with 
his memory.  

The Board considered the appellant's claim under the previous 
and revised versions of 38 C.F.R. § 3.304(f) (1996 & 2001).   
However, the claim does not meet the requirements set forth 
in either version.  The Board concludes that PTSD was not 
incurred in or aggravated by active service.  In the absence 
of credible supporting evidence that any claimed in service 
stressor occurred, the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.


ORDER

Entitlement to service connection for PTSD is denied.  



		
	MICHAEL D. MARTIN 
	Acting Member, Board of Veterans' Appeals



 

